DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 9, it is unclear a magnitude of an amount can be in a cumulative direction, this limitation renders the claim indefinite.  Claim 9 also include the limitation “…and is associated with a predefined reference point”.  It is unclear what is associated with a predefined reference point.  Appropriate correction and clarification is required. 
Referring to claim 10, the claim includes determining the area under the summation waveform to determine the signal amount calculation, however, the area seems to be associated with a predefined reference point.  It is unclear how the area under the summation waveform can be associated with a predefined reference point.  Appropriate correction is required.  
 Claim Rejections - 35 USC § 102



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marra (EP2942644).
Referring to claim 1, Marra shows a displacement sensor comprising:
an emitting unit that periodically emits pulse signals (see figure 2 Ref 12 note the pulse transmitted);
a receiving unit that receives reflection signals that are generated from the pulse signals emitted from the emitting unit (see figure 2 note Ref 20) and reflected by an object (see figure 2 note the return off the target object Ref 18) and outputs binary signals that indicate signal intensity of the received reflection signals (see paragraph note 9 note the signal is not only binary but in several values of detected amplitude);
a waveform summation unit that generates a summation waveform by accumulating a plurality of temporal waveforms of the binary signals for respective corresponding periods of times with reference to emission timings of the corresponding pulse signals (see figure 5 note the binarized signals are passed through an adder also see paragraph 39 and 41);
a distance calculation unit that calculates a value that indicates a distance to the object on the basis of waveform features corresponding to waveform features of the pulse signals that appear- in the summation waveform (see paragraph 41-42 note the 
a reception signal amount calculation unit that calculates a reception signal amount that is intensity of the reflection signals received by the receiving unit on the basis of feature amounts indicated by one or a plurality of cumulative values that appear in the summation waveform (see the summation signal as shown in figure 5 note the adder that creates a summing signal 62a-62c also note the highlighted flanks that indicate the rise and fall times of the digitized waveform).
Referring to claim 6, Marra shows wherein the waveform summation unit causes a number of temporal waveforms of the binary signals that are used to generate the summation waveform to change in accordance with the magnitude of the calculated reception signal amount (see figure 5 note Ref 62a-62c).
Referring to claim 8, Marra shows wherein the reception signal amount calculation unit calculates the reception signal amount on the basis of a magnitude of an inclination of a region that corresponds to a rising portion or a falling portion of the pulse signals and appears in the summation waveform (see the rising and falling flanks of the added signal as shown in figure 5 Ref 62a-62c).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marra (EP2942644) in view of England (20060181527).
Referring to claim 2, Marra shows determining a magnitude of the calculated reception signal amount however fails to output the reception signal amount to a unit that visually displays the information. 
England shows a similar device that outputs signal intensity information and produces a grey scale image of the detected object (see paragraph 50 note a different color of the display may be tied to the intensity of the reflected beam).  It would have been obvious to include the intensity information being displayed as shown by England because this allows for multiple returns to generate an image of the target object as shown by England.  
Referring to claim 3, the combination of Marra and England shows an output unit that externally outputs information indicating a magnitude of the calculated reception signal amount (see paragraph 50 note this is output to a display device).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marra (EP2942644) in view of Giannantonio-Tillman (DE102018220932).
Referring to claims 4 and 5, Marra fails to show but Giannantonio-Tillman shows a similar TOF range detector that includes adjusting both the laser source and the gain of the .  
Allowable Subject Matter
Claim 7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645